United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 99-1808
                                    ___________

Cindy J. Korver,                      *
                                      *
                   Appellant,         * Appeal from the United States
                                      * District Court for the Western
      v.                              * District of Missouri.
                                      *
Kenneth S. Apfel, Commissioner of     *     [UNPUBLISHED]
Social Security,                      *
                                      *
                   Appellee.          *
                                 ___________

                              Submitted: November 18, 1999

                                   Filed: November 24, 1999
                                    ___________

Before McMILLIAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                            ___________

PER CURIAM.

       Cindy J. Korver appeals the district court's grant of summary judgment affirming
the Commissioner's decision to deny Korver's application for disability insurance and
supplemental security income benefits. Having reviewed the record and the parties'
briefs, we conclude that no error of law or fact appears and that an extended opinion
would serve no useful purpose in this fact-intensive case. We find substantial evidence
in the record as a whole supports the decision of the Commissioner and Korver is not
disabled for social security purposes. We thus affirm the district court without further
discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-